Case 3:17-cv-00108-GPC-MDD Document 884 Filed 02/23/19 PageID.99496 Page 1 of 7



  1   Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
      echesler@cravath.com
  2   CRAVATH, SWAINE & MOORE LLP
      825 Eighth Avenue
  3   New York, NY 10019
  4   Telephone: (212) 474-1000
      Facsimile: (212) 474-3700
  5
      David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
  6   davenelson@quinnemanuel.com
  7   QUINN EMANUEL URQUHART & SULLIVAN, LLP
      500 West Madison St., Suite 2450
  8   Chicago, Illinois 60661
      Telephone: (312) 705-7400
  9   Facsimile: (312) 705-7401
10    Karen P. Hewitt (SBN 145309)
11    kphewitt@jonesday.com
      JONES DAY
12    4655 Executive Drive, Suite 1500
      San Diego, California 92121
13    Telephone: (858) 314-1200
      Facsimile: (858) 345-3178
14
      [Additional counsel identified on signature page]
15
      Attorneys for Defendant and Counterclaim-Plaintiff
16    QUALCOMM INCORPORATED
17
18                      UNITED STATES DISTRICT COURT
19                    SOUTHERN DISTRICT OF CALIFORNIA
20
21    IN RE: QUALCOMM LITIGATION                 No. 3:17-CV-0108-GPC-MDD

22                                               JOINT SUBMISSION
                                                 REGARDING JURY
23                                               INSTRUCTIONS AND VERDICT
                                                 FORMS
24
                                                 Judge:        Hon. Gonzalo P. Curiel
25                                               Courtroom:    2D
26                                               Date:         March 28, 2019
                                                 Time:         1:30 p.m.
27
28
       JOINT SUBMISSION RE: JURY                           CASE NO. 3:17-CV-0108-GPC-MDD
       INSTRUCTIONS AND VERDICT FORMS
Case 3:17-cv-00108-GPC-MDD Document 884 Filed 02/23/19 PageID.99497 Page 2 of 7



  1         Apple Inc. (“Apple”), the Contract Manufacturers (the “CMs”) and
  2   Qualcomm Incorporated (“Qualcomm”) respectfully submit this Joint
  3   Submission Regarding Jury Instructions and Verdict Forms in response to the
  4   Court’s December 19, 2018 and February 14, 2019 Orders. (ECF Nos. 749,
  5   786.) The contents of this filing are as follows:
  6          Exhibit A: Apple’s and the CMs’ position statement;
  7          Exhibit B: Qualcomm’s position statement;
  8          Exhibit C: Joint proposed jury instructions;
  9          Exhibit D: Redline of Apple’s and the CMs’ proposed jury
10              instructions against the model instructions, where applicable,
11              including Qualcomm’s objections;
12           Exhibit E: Redline of Qualcomm’s proposed jury instructions against
13              the model instructions, where applicable, including Apple’s and the
14              CMs’ objections;
15           Exhibit F: Clean copy of Apple’s and the CMs’ proposed jury
16              instructions, including Qualcomm’s objections;
17           Exhibit G: Clean copy of Qualcomm’s proposed jury instructions,
18              including Apple’s and the CMs’ objections;
19           Exhibit H: Apple’s and the CMs’ proposed verdict form, including
20              Qualcomm’s objections; and
21           Exhibit I: Qualcomm’s proposed verdict form, including Apple’s and
22              the CMs’ objections.
23          The parties have been meeting and conferring over the past several weeks
24    in an effort to narrow the disputed issues. Although the parties have made
25    significant progress in narrowing their disputes, the parties believe that
26    additional efforts to meet and confer can further narrow the issues that will need
27    to be resolved by the Court. Accordingly, although the parties make these
28    submissions now in accordance with the Court’s Orders, the parties intend to
       JOINT SUBMISSION RE: JURY                 -1-         CASE NO. 3:17-CV-0108-GPC-MDD
       INSTRUCTIONS AND VERDICT FORMS
Case 3:17-cv-00108-GPC-MDD Document 884 Filed 02/23/19 PageID.99498 Page 3 of 7




  1   continue to meet and confer over the next few weeks and respectfully propose
  2   to submit an update to the Court on March 14, 2019, identifying any additional
  3   jury instructions and aspects of the verdict form on which the parties have
  4   reached agreement.
  5
  6
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       JOINT SUBMISSION RE: JURY               -2-         CASE NO. 3:17-CV-0108-GPC-MDD
       INSTRUCTIONS AND VERDICT FORMS
Case 3:17-cv-00108-GPC-MDD Document 884 Filed 02/23/19 PageID.99499 Page 4 of 7




  1   Dated: February 23, 2019          Respectfully submitted,
  2
  3                                     By      /s/ Evan R. Chesler
  4                                            Evan R. Chesler

  5                                     CRAVATH, SWAINE & MOORE LLP
  6                                     Evan R. Chesler (pro hac vice)
                                        (N.Y. Bar No. 1475722)
  7                                     echesler@cravath.com
                                        Keith R. Hummel (pro hac vice)
  8                                     (N.Y. Bar No. 2430668)
                                        khummel@cravath.com
  9                                     Richard J. Stark (pro hac vice)
                                        (N.Y. Bar No. 2472603)
10                                      rstark@cravath.com
                                        Antony L. Ryan (pro hac vice)
11                                      (N.Y. Bar No. 2784817)
                                        aryan@cravath.com
12                                      Gary A. Bornstein (pro hac vice)
                                        (N.Y. Bar No. 2916815)
13                                      gbornstein@cravath.com
                                        J. Wesley Earnhardt (pro hac vice)
14                                      (N.Y. Bar No. 4331609)
                                        wearnhardt@cravath.com
15                                      Yonatan Even (pro hac vice)
                                        (N.Y. Bar No. 4339651)
16                                      yeven@cravath.com
                                        Vanessa A. Lavely (pro hac vice)
17                                      (N.Y. Bar No. 4867412)
                                        vlavely@cravath.com
18                                      Worldwide Plaza
                                        825 Eighth Avenue
19                                      New York, NY 10019
                                        Telephone: (212) 474-1000
20                                      Facsimile: (212) 474-3700

21
22
23
24
25
26
27
28
      JOINT SUBMISSION RE: JURY          -3-           CASE NO. 3:17-CV-0108-GPC-MDD
      INSTRUCTIONS AND VERDICT FORMS
Case 3:17-cv-00108-GPC-MDD Document 884 Filed 02/23/19 PageID.99500 Page 5 of 7




                                        QUINN EMANUEL URQUHART &
  1                                     SULLIVAN, LLP
                                        David A. Nelson (pro hac vice)
  2                                     (Ill. Bar No. 6209623)
                                        davenelson@quinnemanuel.com
  3                                     Stephen Swedlow (pro hac vice)
                                        (Ill. Bar No. 6234550)
  4                                     stephenswedlow@quinnemanuel.com
                                        500 West Madison St., Suite 2450
  5                                     Chicago, Illinois 60661
                                        Telephone: (312) 705-7400
  6                                     Facsimile: (312) 705-7401
  7
                                        Alexander Rudis (pro hac vice)
  8                                     (N.Y. Bar No. 4232591)
                                        alexanderrudis@quinnemanuel.com
  9                                     51 Madison Ave., 22nd Floor
                                        New York, New York 10010
10                                      Telephone: (212) 849-7000
                                        Facsimile: (212) 849-7100
11
                                        Sean S. Pak (SBN 219032)
12                                      seanpak@quinnemanuel.com
                                        50 California St., 22nd Floor
13                                      San Francisco, CA 94111
                                        Telephone: (415) 875-6600
14                                      Facsimile: (415) 875-6700
15
16                                      JONES DAY
                                        Karen P. Hewitt (SBN 145309)
17                                      kphewitt@jonesday.com
                                        Randall E. Kay (SBN 149369)
18                                      rekay@jonesday.com
                                        4655 Executive Drive, Suite 1500
19                                      San Diego, California 92121
                                        Telephone: (858) 314-1200
20                                      Facsimile: (858) 345-3178
21                                      Attorneys for Defendant and
                                        Counterclaim-Plaintiff
22                                      QUALCOMM INCORPORATED
23
24
25
26
27
28
      JOINT SUBMISSION RE: JURY          -4-         CASE NO. 3:17-CV-0108-GPC-MDD
      INSTRUCTIONS AND VERDICT FORMS
Case 3:17-cv-00108-GPC-MDD Document 884 Filed 02/23/19 PageID.99501 Page 6 of 7




  1                                     By: William A. Isaacson
  2                                     Juanita R. Brooks, SBN 75934,
                                        brooks@fr.com
  3                                     Seth M. Sproul, SBN 217711,
                                        sproul@fr.com
  4                                     FISH & RICHARDSON P.C.
                                        12390 El Camino Real
  5                                     San Diego, CA 92130
                                        Phone: 858-678-5070 / Fax: 858-678-5099
  6
                                        Ruffin B. Cordell, DC Bar No. 445801,
  7                                     pro hac vice, cordell@fr.com
                                        Lauren A. Degnan, DC Bar No. 45421,
  8                                     pro hac vice, degnan@fr.com
                                        FISH & RICHARDSON P.C.
  9                                     1000 Maine Avenue, S.W., Suite 1000
                                        Washington, DC 20024
10                                      Phone: 202-783-5070 / Fax: 202-783-2331
11                                      William A. Isaacson, DC Bar No. 414788,
                                        pro hac vice, wisaacson@bsfllp.com
12                                      Karen L. Dunn, DC Bar No. 1002520,
                                        pro hac vice, kdunn@bsfllp.com
13                                      BOIES SCHILLER FLEXNER LLP
                                        1401 New York Avenue, N.W.
14                                      Washington, DC 20005
                                        Phone: 202-237-2727 / Fax: 202-237-6131
15
                                        Attorneys for Plaintiff and Counterclaim
16                                      Defendant Apple Inc.
17                                      By: Jason C. Lo
18                                      Theodore R. Boutrous, Jr., SBN 132099,
                                        tboutrous@gibsondunn.com
19                                      Richard J. Doren, SBN 124666
                                        rdoren@gibsondunn.com
20                                      Daniel G. Swanson, SBN 116556,
                                        dswanson@gibsondunn.com
21                                      Michele L. Maryott, SBN 191993
                                        mmaryott@gibsondunn.com
22                                      Jason C. Lo, SBN 219030,
                                        jlo@gibsondunn.com
23                                      Jennifer J. Rho, SBN 254312,
                                        jrho@gibsondunn.com
24                                      Melissa Phan, SBN 266880,
                                        mphan@gibsondunn.com
25                                      GIBSON, DUNN & CRUTCHER LLP
                                        333 South Grand Avenue
26                                      Los Angeles, CA 90071
                                        Tel: (213) 229-7000; Fax: (213) 229-7520
27
                                        Cynthia Richman, DC Bar No. 492089,
28
      JOINT SUBMISSION RE: JURY          -5-        CASE NO. 3:17-CV-0108-GPC-MDD
      INSTRUCTIONS AND VERDICT FORMS
Case 3:17-cv-00108-GPC-MDD Document 884 Filed 02/23/19 PageID.99502 Page 7 of 7




                                        pro hac vice
  1                                     crichman@gibsondunn.com
                                        GIBSON, DUNN & CRUTCHER LLP
  2                                     1050 Connecticut Avenue, N.W.
                                        Washington, DC 20036
  3                                     Tel: (202) 955-8500; Fax: (202) 467-0539
  4                                     Attorneys for Defendants,
                                        Counterclaimants, and Third-Party
  5                                     Plaintiffs Compal Electronics, Inc., FIH
                                        Mobile Ltd., Hon Hai Precision Industry
  6                                     Co., Ltd., Pegatron Corporation, and
                                        Wistron Corporation
  7
                                        Hugh F. Bassanger, pro hac vice
  8                                     hugh.bangasser@klgates.com
                                        Christopher M. Wyant, pro hac vice
  9                                     chris.wyant@klgates.com
                                        J. Timothy Hobbs, pro hac vice
10                                      tim.hobbs@klgates.com
                                        K&L GATES LLP
11                                      925 Fourth Avenue, Suite 2900
                                        Seattle, Washington 98104
12                                      Tel: (206) 623-7580; Fax: (206) 370-6371
13                                      Caitlin C. Blanche, SBN 254109,
                                        caitlin.blanche@klgates.com
14                                      K&L GATES LLP
                                        1 Park Plaza Twelfth Floor
15                                      Irvine, CA 92614
                                        Tel: (949) 253-0900; Fax (949) 253-0902
16
                                        Attorneys for Defendant,
17                                      Counterclaimant, and Third-Party
                                        Plaintiff Wistron Corporation
18
19
20
21
22
23
24
25
26
27
28
      JOINT SUBMISSION RE: JURY          -6-        CASE NO. 3:17-CV-0108-GPC-MDD
      INSTRUCTIONS AND VERDICT FORMS
